
	
		II
		110th CONGRESS
		1st Session
		S. 179
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Ensign (for himself
			 and Mr. Akaka) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to establish the
		  position of Deputy Secretary of Defense for Management, and for other
		  purposes.
	
	
		1.Deputy Secretary of Defense
			 for Management
			(a)Establishment
				(1)Position and
			 duties
					(A)Chapter 4 of
			 title 10, United States Code, is amended—
						(i)in
			 section 131(b), by striking paragraph (1) and inserting the following new
			 paragraph:
							
								(1)Two Deputy
				Secretaries of Defense, as follows:
									(A)The Deputy
				Secretary of Defense.
									(B)The Deputy
				Secretary of Defense for Management.
									;
				and
						(ii)by
			 inserting after section 132 the following new section 132a:
							
								132a.Deputy Secretary of
				Defense for Management
									(a)Establishment(1)There is a Deputy
				Secretary of Defense for Management, appointed from civilian life by the
				President, by and with the advice and consent of the Senate, from among persons
				who have—
											(A)extensive executive level leadership
				and management experience in the private or public sector;
											(B)strong leadership skills;
											(C)a demonstrated ability to manage large
				and complex organizations; and
											(D)a record of achieving positive
				operational results.
											(2)A person may not be appointed as
				Deputy Secretary of Defense for Management within 10 years after relief from
				active duty as a commissioned officer of a regular component of an armed
				force.
										(3)The Deputy Secretary of Defense for
				Management shall serve for a term of seven years, except that the Deputy
				Secretary may be removed earlier if the Secretary of Defense determines under
				subsection (h)(2) that the Deputy Secretary’s performance has not been
				satisfactory.
										(b)General
				Authority(1)The Deputy Secretary of
				Defense for Management—
											(A)serves as the Chief Management Officer
				of the Department of Defense;
											(B)is the principal adviser to the
				Secretary of Defense on matters relating to the management of the Department of
				Defense, including defense business activities, to ensure departmentwide
				capability to carry out the strategic plan of the Department of Defense in
				support of national security objectives; and
											(C)performs such additional duties and
				exercises such other powers as the Secretary may prescribe.
											(2)The Deputy Secretary of Defense for
				Management takes precedence in the Department of Defense immediately after the
				Deputy Secretary of Defense.
										(3)(A)The Deputy Secretary of
				Defense for Management shall act for, and exercise the powers of, the Secretary
				of Defense when—
												(i)the Secretary is disabled or there is
				no Secretary of Defense; and
												(ii)the Deputy Secretary of Defense is
				disabled or there is no Deputy Secretary of Defense.
												(B)The Deputy Secretary of Defense for
				Management shall act for, and exercise the powers of, the Deputy Secretary of
				Defense when the Deputy Secretary is disabled or there is no Deputy Secretary
				of Defense.
											(c)Management
				DutiesTo support the economical, efficient, and effective
				execution of the national defense objectives, policies, and plans of the
				Department of Defense, the Deputy Secretary of Defense for Management shall be
				responsible to the Secretary of Defense for the development, approval,
				implementation, integration, and oversight of policies, procedures, processes,
				and systems for the management of the Department of Defense that relate to
				performance of the following functions:
										(1)Planning and
				budgeting, including performance measurement.
										(2)Acquisition.
										(3)Logistics.
										(4)Facilities,
				installations, and environment.
										(5)Financial
				management.
										(6)Human resources
				and personnel.
										(7)Management of
				information resources, including information technology, networks, and
				telecommunications functions.
										(d)Defense
				Business ReformFor the functions specified in subsection (c),
				the Deputy Secretary of Defense for Management shall—
										(1)develop and
				maintain a departmentwide management strategic plan for business reform, and
				identify key initiatives to be undertaken by the Department of Defense and its
				components, together with related resource needs;
										(2)establish
				performance goals and measures for improving and evaluating overall economy,
				efficiency, and effectiveness;
										(3)monitor and
				measure the progress of the Department and its components in meeting
				established performance goals for improving economy, efficiency, and
				effectiveness; and
										(4)review and
				approve plans and budgets for business reform, including any proposed changes
				to policies, procedures, processes, and systems, to ensure the compatibility of
				those plans and budgets with—
											(A)the overall
				strategic plan and budget of the Department;
											(B)the strategic
				plan for business reform of the Department; and
											(C)achievement of
				the integration of business activities throughout the Department.
											(e)Defense
				Business Systems(1)In carrying out the
				duties of the position under this section, the Deputy Secretary of Defense for
				Management shall oversee the implementation of a defense business systems
				modernization program including the expenditure of any funds appropriated for
				maintaining legacy systems and for modernizing defense business systems.
										(2)The Deputy Secretary of Defense for
				Management shall—
											(A)oversee the development of, and shall
				review and approve, all budget requests for defense business systems, including
				the information to be submitted to Congress under section 2222(h) of this
				title; and
											(B)subject to the authority, direction,
				and control of the Secretary of Defense, perform the responsibilities of the
				Secretary under section 2222 of this title.
											(3)In this subsection, the terms
				defense business system and defense business system
				modernization have the meanings given to those terms in section 2222(j)
				of this title.
										(f)Relationship to
				Other Defense OfficialsThe Deputy Secretary of Defense for
				Management exercises the authority of the Secretary of Defense in the
				performance of the duties of the Deputy Secretary under this section, subject
				to the authority, direction, and control of the Secretary. The Secretaries of
				the military departments and the heads of the other elements of the Department
				of Defense are subject to the authority, direction, and control of the Deputy
				Secretary in the performance of their duties with respect to matters within the
				authority of the Deputy Secretary, and the exercise of that authority by the
				Deputy Secretary is binding on the military departments and such other
				elements.
									(g)Consultation
				With Other OfficialsIn carrying out the duties of the position
				under this section, the Deputy Secretary of Defense for Management shall
				consult on a continuing basis with the Deputy Secretary of Defense, the
				Secretaries of the military departments, and the Chairman of the Joint Chiefs
				of Staff—
										(1)to support
				economical, efficient, and effective performance of the missions of the
				Department of Defense; and
										(2)to support each
				of those officials—
											(A)in the
				implementation of the national defense strategy and the strategic plan of the
				Department of Defense; and
											(B)in the
				administration of related programs, plans, operations, and activities.
											(h)Performance and
				Evaluation(1)The Secretary of
				Defense and the Deputy Secretary of Defense for Management shall jointly
				identify in writing each year the individual and organizational goals to be
				achieved by the Deputy Secretary during the succeeding year. Such goals shall
				be expressed in terms of measurable milestones, and shall be consistent with
				the goals and measures established under subsection (d). Each set of goals so
				identified shall be available for public disclosure.
										(2)The Secretary of Defense shall
				evaluate the performance of the Deputy Secretary of Defense for Management each
				year and shall determine as part of each such evaluation whether the Deputy
				Secretary has made satisfactory progress toward achieving the goals set out in
				the performance agreement for that year under paragraph
				(1).
										.
						(B)The table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 132 the following new item:
						
							
								132a. Deputy Secretary of Defense for
				Management.
							
							.
					(2)Executive level
			 iiSection 5313 of title 5, United States Code, is amended by
			 inserting after Deputy Secretary of Defense. the
			 following:
					
						Deputy
				Secretary of Defense for
				Management.
						.
				(b)Membership of
			 Certain Department of Defense Management Committees
				(1)Financial
			 management modernization executive committeeSection 185(a) of
			 title 10, United States Code, is amended—
					(A)in paragraph
			 (2)—
						(i)by
			 redesignating subparagraphs (A), (B), (C), (D), and (E) as subparagraphs (B),
			 (C), (D), (E), and (F), respectively;
						(ii)by
			 inserting after composed of the following: the following new
			 subparagraph (A):
							
								(A)The Deputy Secretary of Defense for
				Management, who shall be the chairman of the
				committee.
								;
				and
						(iii)in subparagraph
			 (B), as redesignated by clause (i), by striking , who shall be the
			 chairman of the committee; and
						(B)in paragraph (3),
			 by inserting the Deputy Secretary of Defense for Management,
			 after the Deputy Secretary of Defense,.
					(2)Defense
			 business system management committeeSection 186 of such title is
			 amended by striking Deputy Secretary of Defense each place it
			 appears in subsections (a)(1) and (b) and inserting Deputy Secretary of
			 Defense for Management.
				(c)Adjustments to
			 Duties and Precedence of Other Officials
				(1)Under secretary
			 of defense for policySection 134 of title 10, United States
			 Code, is amended—
					(A)in subsection
			 (b)(2), by striking Secretary of Defense— and inserting
			 Secretary of Defense and the Deputy Secretary of Defense—;
			 and
					(B)in subsection
			 (c), by inserting the Deputy Secretary of Defense for
			 Management, after the Deputy Secretary of
			 Defense,.
					(2)Under secretary
			 of defense for acquisition, technology, and logisticsSection
			 133(e) of such title is amended—
					(A)in paragraph (1),
			 by striking and the Deputy Secretary of Defense and inserting
			 , the Deputy Secretary of Defense, and the Deputy Secretary of Defense
			 for Management; and
					(B)in paragraph (2),
			 by inserting the Deputy Secretary of Defense for Management,
			 after the Deputy Secretary of Defense,.
					(3)Deputy under
			 secretary of defense for logistics and materiel readinessSection
			 133b(c)(2) of such title is amended by inserting the Deputy Secretary of
			 Defense for Management, after the Deputy Secretary of
			 Defense,.
				(4)Director of
			 operational test and evaluationSection 139 of such title is
			 amended—
					(A)in subsection
			 (b)—
						(i)in
			 paragraph (2), by striking and the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics and inserting , the
			 Deputy Secretary of Defense, the Deputy Secretary of Defense for Management,
			 the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics,; and
						(ii)in
			 paragraph (6), by inserting , the Deputy Secretary of Defense, and the
			 Deputy Secretary of Defense for Management after the Secretary
			 of Defense; and
						(B)in subsection
			 (c), by striking and the Deputy Secretary of Defense in the
			 first sentence and inserting , the Deputy Secretary of Defense, and the
			 Deputy Secretary of Defense for Management.
					
